Citation Nr: 0717919	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain/sprain, with 
borderline narrowing at L5-S1 and minimal vacuum phenomenon.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected neck and facial scars, status 
post left parotidectomy for carcinoma of left parotid gland.


REPRESENTATION

Appellant represented by:	The American Legion


 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1994 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for the 
following disabilities: chronic headaches, rated 10 percent 
disabling; lumbosacral strain/sprain, borderline narrowing 
L5-S1 and minimal vacuum phenomenon, rated zero percent 
disabling; and carcinoma, left parotid gland, status post 
left parotidectomy (claimed as scars of the left cheek and 
left side of the neck), rated at 10 percent.  All the ratings 
listed above were made effective July 31, 1999.  

The veteran filed a timely notice of disagreement and 
substantive appeal (on VA Form 9) to the Board as to the July 
2000 rating decision, and the case was certified to the 
Board.  In September 2004, the Board remanded the veteran's 
claim for additional evidentiary development, which was 
subsequently accomplished.  

In July 2005, the RO increased the veteran's disability 
evaluations for service-connected lumbosacral strain to 10 
percent and postoperative neck and facial scars to 30 
percent, both effective July 31, 1999.  In an associated 
Supplemental Statement of the Case (SSOC), the RO denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected chronic headaches.  The veteran was advised 
of the above grant of increased ratings by letter in November 
2005.  However, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal as to all issues 
continues.

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing in July 2004.  The notice for 
the hearing was sent to the veteran's address of record; 
however, he did not report for the scheduled hearing.  Thus 
all due process has been satisfied with respect to the 
veteran's right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected chronic 
headaches occur on a daily basis and are characterized by 
some light and sound sensitivity and intermittent nausea but 
no vomiting or appreciable aura.  The veteran's cranial 
nerves are intact.  He can relieve the pain, work, and engage 
in normal activities when he takes ibuprofen.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected lumbosacral 
strain/sprain, borderline narrowing L5-S1 and minimal vacuum 
phenomenon, is characterized by flexion limited to no less 
than 70 degrees, extension to no less than 20 degrees, 
lateral flexion to the left and right to no more than 20 
degrees, and lateral rotation to the left and right to no 
less than 20 degrees.  There is no indication of muscle 
spasm, guarding, or lists.  The veteran's complains of pain 
in the right lower back area on forward flexion but there is 
no evidence of swelling or deformity.  Neurological 
examination is normal.  Additional functional impairment due 
to flare-ups of pain, incoordination, fatigability, or 
weakness is not demonstrated to any significant degree.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected neck and 
facial scars, status post left parotidectomy for carcinoma of 
left parotid gland, are disfiguring scars that measure a 
total of 6.5 cm long.  The scars are hyperpigmented and 
tender.  There is evidence of underlying tissue loss, but the 
veteran's face is symmetrical.  There is no adherence, 
ulceration, breakdown of skin, elevation, or depression.  
Sensory examination is normal.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected chronic headaches have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, 
Diagnostic Code 8100 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected lumbosacral strain/sprain, 
borderline narrowing L5-S1 and minimal vacuum phenomenon, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2006), Diagnostic Code 5295 (2002).

3.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected neck and facial scars, status 
post left parotidectomy for carcinoma of left parotid gland, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, DC 7800 (2000 & 2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disabilities have increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the July 2005 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that the veteran 
has been given ample communications regarding what type of 
evidence is necessary to establish a higher disability rating 
for his service-connected disabilities.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


A.  Headaches

Service connection for chronic headaches was established in 
July 2000, and the RO assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8100, effective July 1999.  At that time, the RO considered 
an August 1999 VA examination which revealed the veteran 
suffers daily, cramping headaches since undergoing surgery to 
remove his left carotid gland.  The veteran reported that he 
takes Motrin and massages his neck to relieve the pain.  On 
examination, his cranial nerves were intact and the diagnosis 
was daily headaches.  

The veteran asserts that a disability rating higher than 10 
percent is warranted for his service-connected chronic 
headaches.  

With respect to the diagnostic code under which the veteran's 
service-connected chronic headaches are evaluated, the Board 
again notes that the initial 10 percent rating was assigned 
under DC 8100.  However, in an April 2002 SOC, the RO 
included the rating criteria for DC 8100, for migraine 
headaches, and DC 8045, for brain disease due to trauma, and 
stated that the 10 percent currently assigned was warranted 
for post operative headaches when evaluated as post head 
trauma.  The RO determined that an evaluation greater than 10 
percent was not established under DC 8100 because there was 
no evidence showing the veteran had characteristic 
prostrating attacks of headaches.  The veteran's 
representative expressed disagreement with the RO's decision 
to evaluate the veteran's headaches under DC 8045.  In a 
subsequent SSOC dated in July 2005, the RO explained that, 
based upon the evidence of record, the manifestations of the 
veteran's chronic headaches more closely approximated the 
symptomotology associated with that of DC 8045 than those 
associated with DC 8100.  In this decision, the Board will 
evaluate the veteran's service-connected chronic headaches 
under all potentially applicable diagnostic codes, including 
DCs 8100 and 8045, in an effort to afford the veteran the 
highest disability evaluation possible.  

Under the criteria of DC 8100, a 10 percent evaluation is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months; a 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months; and 
a 50 percent evaluation is warranted for migraines with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  

Under DC 8045, purely subjective symptoms associated with 
brain disease due to trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304 (dementia 
due to head trauma).  This 10 percent rating will not be 
combined with any other rating for a disability due to head 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  

Review of the pertinent evidence shows the veteran has 
consistently complained of headaches that occur on a daily 
basis since he underwent surgery to remove his parotid gland.  
At the March 2005 VA examination, the veteran reported that 
the headaches usually occur in the afternoon and that there 
is some light and sound sensitivity without nausea, vomiting, 
or appreciable aura.  He reported that he takes ibuprofen 
and, although he does not like to take it on a daily basis, 
it relieves the headache and allows him to work and engage in 
normal activities.  On examination, the veteran's cranial 
nerves were normal.  As to a diagnosis, the March 2005 VA 
examiner stated that the veteran's headaches do not sound 
like migraine headaches but that they are post surgical 
headaches.  

On examination in October 2000, the veteran reported that he 
usually experiences nausea and photophobia with his 
headaches, but no vomiting or visual aura.  At that time, the 
veteran reported that he was totally unable to work with his 
headaches but he also reported that he was currently off 
medications, which, according to him, had been helpful in the 
past.  His cranial nerves were normal on examination and the 
diagnosis was postoperative headaches.  In August 1999, the 
veteran reported that his headaches occur three to four times 
a day but that he was able to work with them.  

After carefully reviewing the evidence of record, the Board 
finds there is no evidence to support the grant of an 
evaluation in excess of 10 percent for service-connected 
chronic headaches.  In making this determination, the Board 
notes there is no evidence showing the veteran has ever 
experienced prostrating attacks once a month to warrant a 30 
percent rating under DC 8100.  The Board does note that, in 
October 2000, the veteran indicated that he was unable to 
work with his headaches; however, he was not on medication at 
that time, and all other evidence of record shows that when 
the veteran is on medication, he is able to work and engage 
in normal activities with his headaches.  See VA examination 
reports dated in March 2005 and August 1999.  

The Board has considered the veteran's service-connected 
chronic headaches under all other potentially applicable 
diagnostic codes, including DC 8045.  However, DC 8045 does 
not provide a basis under which to grant an evaluation in 
excess of 10 percent and there are no other diagnostic codes 
that more adequately evaluate the veteran's disability. 

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence  is against 
the grant of an evaluation in excess of 10 percent for 
service-connected chronic headaches, and there is no doubt to 
be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Lumbosacral strain/sprain

Service connection for service-connected lumbosacral 
strain/sprain, borderline narrowing L5-S1 and minimal vacuum 
phenomenon, was established in July 2000, effective July 
1999, and the RO assigned a noncompensable (zero percent) 
disability evaluation under 38 C.F.R. § 4.71a, DC 5295-5293 
(2000).  At that time, the RO considered an August 1999 VA 
examination report which showed the veteran had normal range 
of motion in his back and was normal to palpitation in his 
lumbar spine.  

In July 2005, the RO increased the veteran's disability 
rating for his service-connected lumbar spine disability to 
10 percent, under DC 5295-5237, effective July 1999.  In 
increasing the veteran's disability rating, the RO evaluated 
his disability under DC 5295 (1999) and noted that the 
evidence showed the veteran has consistently complained of 
pain in his lower back since his initial injury in service.  

The July 2005 rating decision reflects the veteran's service-
connected lumbar spine disability is evaluated under DC 5295-
5237.  In general, hyphenated diagnostic codes are utilized 
when disabilities are not listed on the Rating Schedule, 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20.  In this case, however, it 
appears the RO assigned DC 5295-5237 to show that the 
veteran's lumbar spine disability is evaluated 10 percent 
disabling under DC 5295, in effect prior to September 2003, 
and included DC 5237, which provides the current rating 
criteria for lumbosacral strain.  Regardless, as discussed 
below, the Board will evaluate the veteran's lumbar spine 
disability under all potentially applicable diagnostic codes 
in effect prior to and as of September 2003.  

In this context, the Board notes that, during the pendency of 
the veteran's claim and appeal, the rating criteria for 
evaluating intervertebral disc syndrome were revised, 
effective from September 23, 2002.  See 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 5293 
(2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated July 2000.  In the July 2005 Rating 
Decision, the RO evaluated the claim using both the old 
criteria and the new rating criteria, effective from 
September 2003.  It is clear, therefore, that the RO 
considered the old and new rating criteria, and that the 
veteran was made aware of the changes.  See Bernard v. Brown 
4 Vet. App. 384 (1993).  

As noted, the veteran is currently rated 10 percent disabled 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5295-5237.  

Prior to September 2003, lumbosacral strain was evaluated 
under DC 5295, which provided that a 10 percent rating was 
warranted for characteristic pain on motion; a 20 percent 
rating was warranted for muscle spasm on extreme forward 
bending, loss of unilateral, lateral spine motion, in 
standing position; and a 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board observes that the word "severe" is not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Under the amendment to the Rating Schedule that became 
effective in September 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2006).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

Review of the pertinent evidence of record shows the 
veteran's service-connected lumbar spine disability is 
manifested by subjective complaints of pain and discomfort 
with no significant objective abnormality.  At the March 2005 
VA examination, the veteran complained of discomfort in his 
back that has persisted since his in-service injury.  He 
reported that he is uncomfortable when sitting or standing in 
excess of 30 minutes or walking less than a quarter of a 
mile.  He stated that his work activities are mainly 
sedentary but he is able to get up and move around whenever 
his back feels uncomfortable.  He also stated that he has no 
particular difficulty with activities of daily living other 
than discomfort with any bending or lifting activities.  

On clinical evaluation at the March 2005 examination, the 
veteran was able to demonstrate forward flexion to 70 
degrees, with slight pain in the right low back area, 
extension to 20 degrees, and lateral flexion and lateral 
rotation to the left and right to 20 degrees.  There was no 
indication of muscle spasm, guarding, or lists.  There was 
slight tenderness in the right low back area but no evidence 
of swelling or deformity in the lumbar spine.  Neurological 
examination was normal with normal motor function, sensation, 
and reflexes.  X-rays revealed minimal anterior wedging of 
T12-L1, consistent with prior very mild compression injuries 
of the vertebral bodies and very minimal anterior compression 
of L1.  An MRI revealed no significant central canal 
stenosis.  The examiner who conducted the March 2005 
examination stated that the evidence fails to reveal any 
significant objective abnormality and that the veteran's 
symptoms and findings are totally consistent with a diagnosis 
of chronic nonspecific musculoligamentous strain of the low 
back or "mechanical" back pain.  

On previous examination in October 2000, the veteran had 
demonstrated forward flexion to 90 degrees, extension to 40 
degrees, and lateral flexion to 40 degrees.  There was no 
evidence of muscle spasm, guarding, or lists.  There was also 
no swelling, discoloration, or local point tenderness.  X-
rays revealed mild straightening of the thoracolumbar spine 
region.  The examining physician stated the examination 
failed to reveal objective abnormality and that his symptoms 
appear to be a manifestation of chronic, nonspecific 
musculoligamentous strain of the low back.  

As noted, the August 1999 VA examination report reveals the 
veteran had full range of motion in forward flexion, 
extension, lateral flexion, and rotation.  In addition, the 
veteran's spine was normal to palpation and he had equal and 
normal reflexes.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for service-
connected lumbosacral strain/sprain.  

In evaluating the veteran's claim under DC 5295, in effect 
prior to September 2003, the Board notes the March 2005 VA 
examination report reflects the veteran complained of pain on 
forward flexion at 70 degrees and that he had slight loss of 
lateral spine motion; however, he has never been shown to 
have muscle spasms, listing of the spine, or marked 
limitation of forward bending in the standing position.  
Therefore, the Board finds an evaluation in excess of 10 
percent is not warranted under DC 5295 (2002).  

The Board has considered the veteran's claim under all other 
potentially applicable diagnostic codes in effect prior to 
September 2003.  However, the veteran has never been shown to 
have residuals of fractured vertebra, complete bony fixation 
(ankylosis) of the spine in an unfavorable or favorable 
angle, ankylosis of the lumbar spine, or sacro-iliac injury 
and weakness.  Therefore, DCs 5285, 5286, 5289, and 5294 
(2002) are not for application in this case.  

Under DC 5292, in effect prior to September 2003, limitation 
of motion of the lumbar spine warranted a 10 percent 
evaluation if slight, a 20 percent evaluation if moderate, 
and a 40 percent evaluation if severe.  In this case, the 
Board finds the veteran has demonstrated no more than slight 
limitation on motion of the lumbar spine.  As noted, the 
veteran's range of motion was within normal limits at the 
August 1999 and October 2000 VA examinations, and although he 
demonstrated limited motion on examination in March 2005, he 
lost no more than 10 degrees in forward flexion, extension, 
lateral flexion, and lateral rotation.  As such, the Board 
finds DC 5292 (2002) does not assist the veteran in obtaining 
a disability evaluation in excess of 10 percent.  

Under 5293, in effect prior to September 2003, intervertebral 
disc syndrome warranted a 10 percent evaluation is warranted 
when mild; a 20 percent evaluation is warranted when 
moderate, with recurring attacks; a 40 percent evaluation 
when severe with recurring attacks, with intermittent relief; 
and a 60 percent evaluation when pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc with little intermittent relief.  In 
this case, the Board notes the veteran has never described 
experiencing symptoms that more nearly approximate 
intervertebral disc syndrome as contemplated in the rating 
criteria.  In this regard, the Board notes the veteran has 
never reported suffering recurring attacks of pain associated 
with his lumbar spine disability.  The Board does note the 
veteran has reported that he suffers discomfort after certain 
activities but he is able to relieve his pain with stretching 
exercises and moving around.  In sum, the Board finds the 
evidence does not show the veteran has symptoms that more 
nearly approximate severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Therefore, DC 
5293 (2002) is not for application in this case.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 10 percent is not warranted, as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  Specifically, the evidence of record 
shows the veteran has consistently demonstrated forward 
flexion to more than 60 degrees and his combined range of 
motion has consistently been shown to be more than 120 
degrees.  In addition, he has never been shown to have muscle 
spasm or guarding enough to result in abnormal gait or 
abnormal spinal contour.  Therefore, a rating in excess of 10 
percent cannot be awarded for the veteran's chronic 
lumbosacral strain under the General Rating Formula.

The Board has considered evaluation of the veteran's lumbar 
spine disability under the schedule for rating intervertebral 
disc syndrome that became effective in September 2002 and 
September 2003, respectively.  See 38 C.F.R. § 4.71a, 
DCs 5293 (2003) and 5243 (2006).  Under the criteria that 
became effective in September 2002, intervertebral disc 
syndrome could be evaluated on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations under section 4.25.  Under the 
criteria that became effective in September 2003, 
intervertebral disc syndrome is evaluated solely upon 
incapacitating episodes.  In this context, the Board notes 
that under both the old and new criteria, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, DCs 5293 (2003) and 5243 (2006), Note (1).  

In evaluating the veteran's claim, the Board again notes that 
the evidence does not show, nor has the veteran alleged, that 
he has experienced incapacitating episodes associated with 
his lumbar spine disability.  There is no evidence of record 
showing the veteran has episodes which require bed rest 
prescribed by a physician or treatment by a physician.  In 
addition, there were no neurological abnormalities complained 
of or found on examination at examinations conducted in 
August 1999, October 2000, and March 2005.  Therefore, an 
increased rating is not warranted in this case based upon 
intervertebral disc syndrome manifested by incapacitating 
episodes or neurological abnormalities.  
38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  Within this context, the Board 
notes that the March 2005 VA examination report shows the 
veteran complained of pain when he reached 70 degrees in 
forward flexion.  Although the March 2005 VA examiner did not 
estimate the veteran's functional loss due to pain, the Board 
finds no prejudice to the veteran in this regard.  As 
discussed above, the 10 percent currently assigned is based 
upon the veteran's characteristic pain on motion.  See 
38 C.F.R. § 4.71a, DC 5295 (2002).  Therefore, the Board 
finds that any additional functional impairment due to pain 
is contemplated in the 10 percent disability evaluation 
currently assigned and thus, the preponderance of the 
evidence is against a finding that the veteran's functional 
limitation due to pain warrants an evaluation in excess of 10 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected lumbosacral 
strain/sprain, borderline narrowing L5-S1 and minimal vacuum 
phenomenon, and the benefit-of-the-doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Postoperative neck and facial scars

Service connection for carcinoma, left parotid gland, status 
post left parotidectomy (claimed as scars of the left cheek 
and left side of the neck) was established in July 2000, and 
the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.118, DC 7800 (2000), effective July 31, 1999.  
At that time, the RO considered an August 1999 VA examination 
report which showed the veteran had a 7-inch, mildly 
disfiguring scar coming down behind his left ear that was not 
tender and not impairing.  The veteran also had a well-healed 
and less defined scar in front of his left ear that was not 
disfiguring and nontender.  In assigning a 10 percent 
disability rating under DC 7800 (2000), the RO determined the 
veteran's scars were no more than moderately disfiguring.  

In April 2002, the RO granted a separate 10 percent rating 
under 38 C.F.R. § 4.118, DC 7804, effective July 1999, based 
on evidence showing that the portion of the scar on the 
veteran's neck was tender.  See October 2000 VA examination 
report.  The veteran's representative expressed disagreement 
with the RO's decision to grant a separate 10 percent rating 
and requested the veteran's service-connected scars be 
evaluated under DC 7800 and granted a higher disability 
evaluation based upon disfigurement and discoloration.

In July 2005, the RO recharacterized the veteran's service-
connected scar disability as neck and facial scars, status 
post left parotidectomy for carcinoma of left parotid gland, 
and increased his disability rating to 30 percent under DC 
7800, effective July 1999.  In making this determination, the 
RO considered a March 2005 VA examination report which showed 
he had a 6.5 cm scar on the left, lateral side of his neck, 
with evidence of underlying tissue loss, hyperpigmentation, 
and mottling.  The examining physician noted that, despite 
the underlying tissue loss, the veteran's face was 
symmetrical and sensory examination was within normal limits.  

As noted, the veteran's service-connected neck and facial 
scars are currently rated 30 percent under DC 7800.  The 
Board notes that, during the pendency of the veteran's claim 
and appeal, amendments were made to the criteria for rating 
the skin, effective August 30, 2002.  See 67 Fed. Reg. 49,596 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 
7833 (2002)).

As noted above, where the rating criteria are amended during 
the course of an appeal, the Board considers both the former 
and current schedular criteria because an increased rating, 
if warranted under the revised criteria, may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In this case, the RO evaluated the veteran's claim under the 
old regulations in making its rating decision dated July 
2000.  In July 2005, the RO evaluated the veteran's claim 
applying the old and the new regulations effective from 
August 2002.  Therefore, the RO has considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  The Board will now proceed to evaluate the 
veteran's service-connected disability under all potentially 
applicable diagnostic codes.  

Under DC 7800, in effect prior to August 2002, disfiguring 
scars on the head, face, or neck warranted a 10 percent 
evaluation when moderate and disfiguring; a 30 percent 
evaluation when severe, especially if producing a marked and 
unsightly deformity or eyelids, lips, or auricles; and a 50 
percent evaluation with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  

Under the revised regulations, DC 7800 provides that 
disfigurement of the head, face, or neck warrants a 30 
percent evaluation with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement; a 50 percent 
evaluation with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement; and an 80 percent 
evaluation with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

Note (1) provides that the 8 characteristics of 
disfigurement, for purposes of evaluation under section 
4.118, are: scar 5 or more inches (13 or more cm.) in length, 
scar at least one-quarter inch (0.6 cm.) wide at widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  

Review of the pertinent evidence shows the veteran's service-
connected scar disability is manifested by a 6.5 cm scar on 
the left, lateral side of the veteran's neck with evidence of 
underlying tissue loss, hyperpgimentation, and mottling 
(spotting with patches of color).  Despite the underlying 
tissue loss, the veteran's face appeared symmetric and 
sensory examination was normal.  See March 2005 VA 
examination report.  

On examination in October 2000, the veteran had a three-inch 
scar on the left side of his neck that was slightly tender to 
palpation.  The portion of the scar on the cheek was 11/2 
inches long but was not tender.  There was no adherence, 
ulceration, breakdown of skin, elevation, or depression.  
There was significant underlying tissue loss and a slight 
decrease in color.  The examining physician noted the skin 
showed premature aging and paillitis and exfoliation, but 
there was no limitation of function by the scar.  

In August 1999, the veteran was shown to have a 7 cm, mildly 
disfiguring scar coming behind his left ear.  The scar was 
not tender and not impairing.  There were scars in front of 
his left ear that were well-healed, much less defined, and 
were not disfiguring or tender.  

In evaluating the veteran's claim under DC 7800, in effect 
prior to August 2002, the Board notes there is no evidence 
showing that the symptoms associated with the veteran's scars 
more nearly approximate a completely or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement.  In this regard, the Board 
notes that while the veteran has underlying tissue loss and 
hyperpigmentation, his face is symmetric.  In addition, the 
Board notes that, while there is evidence of discoloration, 
the discoloration does not reach the level to be considered 
"marked" as the veteran was noted to have spotting with 
patches of color.  See March 2005 VA examination report.  
Thus, the Board finds DC 7800 (2001) does not assist the 
veteran in obtaining a disability evaluation in excess of 
30 percent.  

Under the current schedular criteria, the Board finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent.  In this regard, the 
Board notes that the evidence shows the veteran has visible 
tissue loss associated with this service-connected scars; 
however, he does not have gross distortion or asymmetry of 
two feature or paired set; nor does he have four or five 
characteristics of disfigurement.  In making this 
determination, the Board notes the veteran scar has most 
recently been shown to be 6.5 cm in length and 
hyperpigmented, with underlying soft tissue missing.  
However, even in considering the benefit-of-the-doubt 
doctrine, there is no evidence showing the veteran has any of 
the other characteristics of disfigurement.  The veteran's 
scars have never been shown to be elevated or depressed, 
adherent to underlying tissue, manifested by abnormal 
texture, or indurated or inflexible.  With no more than three 
characteristics of disfigurement associated with the 
veteran's service-connected neck and facial scars, the Board 
finds that no more than a 30 percent rating is warranted 
under DC 7800 (2006).  

Therefore, the Board finds the 30 percent disability rating 
currently assigned adequately reflects the functional 
limitation associated with the veteran's service-connected 
neck and facial scars, and the veteran is not entitled to an 
evaluation in excess of 30 percent.  There is no reasonable 
doubt to be resolved.  See Gilbert, supra.  

D.  Fenderson

In view of the Court's holding in Fenderson, supra, the Board 
has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in August 1999, have 
his chronic headaches, lumbosacral strain/sprain, or neck and 
facial scars been more disabling than as currently rated 
under the present decision.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbosacral strain/sprain, with 
borderline narrowing at L5-S1 and minimal vacuum phenomenon, 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected neck and facial scars, status post left 
parotidectomy for carcinoma of left parotid gland, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


